DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-12, and 15-19 is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by US 9725833 (Hasko et al.).
Regarding claim 1, ‘833 discloses: A weaving assembly (10) comprising a rotatable base (22, disclosed as rotatable, par. 16 Summary and par. 21, detailed description), a base positional controller (54), a weave control grid (fig. 7, “holding station” does form a ‘grid’ that ‘controls’ the weave structure), a warp fiber support (‘833 states, “In some examples, the warp fibers 42 are soft and not rigid enough to cantilever out from the base. In other examples, metallic or plastic fittings may be added to the free ends of flexible warp fibers 42. The fittings may be placed in holding stations, and the warp arms move the fittings from notch to notch as appropriate as the component is build up [par. 32, detailed description].), warp fiber arms (26a-26c), a warp fiber arm positional controller (‘833 states, “positional controller 50 associated with the warp fiber arms 26 [par. 19, detailed description].”) and a fill fiber wand (18).  
Regarding newly added limitations in amendment filed 9/14/2021, ‘833 discloses:  the warp fiber support comprises movable segments (“metallic or plastic fittings may be added to the free ends of flexible warp fibers 42. The fittings may be placed in holding stations, and the warp arms move the fittings from notch to notch as appropriate as the component is build up [par. 32, detailed description]…”, the warp fiber support passing through an opening in a rim (seen clearly in fig. 8, the rim is the upper edge of base 22 and plastic fittings are disclosed as placed in ‘notches’ which are ‘openings’ in a rim of base 22).
(“holding station” in fig. 7 shown on the rotatable base 22) is located on the rotatable base (22).
	Regarding claim 3, ‘833 discloses: the rotatable base (22; “The positional controller 54 is able to move the base 22 relative to the wand 18 and the warp fiber arms 26 [par. 19].”) rotates relative to the fill fiber wand (18) and warp fiber arms (26).
	Regarding claims 4 and 5;  and claims 16 and 18 verbatim respectively to claims 4 and 5, ‘833 discloses: “The holding station may be attached to the base or may be independent of the motion of the base [par. 33, detailed description].”  Fully disclosing ‘rotation’ of ‘end fittings’/warp fiber supports that are attached to the holding station that rotates with the base and/or independent of the base, as claimed.
	Regarding claim 6 and 17 verbatim to claim 6, ‘833 discloses: “The fittings may be placed in holding stations, and the warp arms move the fittings from notch to notch as appropriate as the component is build up [par. 32, detailed description]”.  These elements are ‘movable segments’.
Regarding newly added limitations in amendment filed 9/14/2021, ‘833 discloses:  the warp fiber support comprises movable segments (“metallic or plastic fittings may be added to the free ends of flexible warp fibers 42. The fittings may be placed in holding stations, and the warp arms move the fittings from notch to notch as appropriate as the component is build up [par. 32, detailed description]…”, the warp fiber support passing through an opening in a rim (seen clearly in fig. 8, the rim is an “adjacent upper edge of base 22” and plastic fittings are disclosed as placed in ‘notches’ which are ‘openings’ in a rim adjacent base 22).

	Regarding claim 7, ‘833 discloses: “The fittings may take the form of a bead with a through-hole. Prior to weaving, the ends of the warp fibers 42 are inserted through the holes and bonded with an adhesive. The holding station may be a fixture that has notches to hold the non-rigid warp fibers by draping the fitting over the notch and having gravity provide tension. The fittings may also take the form of mechanisms that provide tension by the action of a spring, similar to carriers that hold spools of fiber on a braiding machine [pars. 32-33].”  Two forms of fittings/warp supports are disclosed and they have different ‘shapes’ as claimed.
	Regarding claim 8, fittings/warp supports are disclosed as being moved by the warp fiber arms which are already disclosed as ‘independently movable’ so the fittings/warp support segments are also ‘independently movable’.  Further nothing precludes the movement of the fittings one by one or independently of each other.
	Regarding claim 9, the fittings/warp supports are disclosed as having through-holes.  Through-holes are equivalent to ‘notches’.
	Regarding claim 10, figure 7 clearly shows multiple warp supports/end fittings.
	Regarding claim 11, fittings/warp supports are disclosed as being moved by the warp fiber arms which are already disclosed as ‘independently movable’ so the fittings/warp supports are also ‘independently movable’.
	Regarding claim 12, ‘833 discloses: further comprising a movable guide (“The base 22 may move the warp fibers 42 over a piece of tooling shaped to the final desired contour [e.g., a mandrel] that is attached to the base 22 to facilitate forming the bend The mandrel may move separately from the base 22 [par. 30, detailed description]”.)  Recited “mandrel” is a movable guide, as claimed.
	Regarding claim 15, ‘833 discloses: A weaving method (‘833 clearly discloses a method of weaving) comprising placing a first section of a fill fiber (30) between warp fibers (seen clearly in fig. 1), forming a pick (one row of the rows of 30 are a ‘pick’), rotating a base to reposition the warp fibers (‘833 discloses: “The positional controller 54 is able to move the base 22 relative to the wand 18 and the warp fiber arms 26. The positional controllers 46, 50, and 54 can be operated independently from each other or together [par. 19, detailed description].”, and placing a second section of the fill fiber between warp fibers to form a woven structure (second row of 30 in fig. 1 discloses a ‘second section’ as claimed), wherein at least a portion of the warp fibers are introduced to the woven structure using a weave control grid and at least a portion of the warp fibers are in contact with at least a portion of a warp fiber support (figs. 7 and 8 clearly show warp fiber end fittings/supports and holding station/control grid which are ‘in contact’ with warp fibers, as claimed).
Regarding newly added limitations in amendment filed 9/14/2021, ‘833 discloses:  the warp fiber support comprises movable segments (“metallic or plastic fittings may be added to the free ends of flexible warp fibers 42. The fittings may be placed in holding stations, and the warp arms move the fittings from notch to notch as appropriate as the component is build up [par. 32, detailed description]…”, the warp fiber support passing through an opening in a rim (seen clearly in fig. 8, the rim is the upper edge of base 22 and plastic fittings are disclosed as placed in ‘notches’ which are ‘openings’ in a rim of base 22).
	Regarding claim 19, ‘833 discloses: the warp fiber support has a contour in contact with the warp fibers (warp fiber end fittings in fig. 7 are in ‘contact with the warp fibers’) and the contour of the warp fiber end fittings and their placement in the holding station necessarily and inherently relates to a final shape of a woven structure.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9725833 (Hasko et al.) in view of US 5350139 (Leyderman).
‘833 does teach a mandrel/movable guide as stated above but does not disclose the mandrel/movable guide comprising segments that are movable independently.
However, ‘139 is referenced as it does teach a shape formation mandrel in figure 3 that is clearly shown comprising segments 20 that are ‘independently movable’ as 
Therefore it would have been obvious to one of ordinary skill in the art of mandrel formation at the time of filing the invention to modify the movable guide/mandrel already taught by ‘833 to further include ‘segmented’ and ‘independent mobility’ of the segments so that a mandrel/movable guide can be provided that allows the ability to form the final product with desired shapes in one processing step rather than by the formation of multiple separately shaped parts that must be subsequently pieced together.
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.
Claims are correctly renumbered.  Claim objections are overcome.
Newly added claimed limitations are fully addressed in new citations above.  The new citations are found in the same prior art cited in previous rejection.  No assertions are present regarding new amendments in comparison to the already cited prior art.
All newly added limitations are fully addressed above and no argument is presented regarding how the new claims are patentable over previously recited prior art.
The rejection is considered to be proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732